--------------------------------------------------------------------------------

Exhibit 10.10


CARRIER GLOBAL CORPORATION
LTIP PERFORMANCE SHARE UNIT DEFERRAL PLAN
(Effective as of January 1, 2020)


ARTICLE I – PREAMBLE


Section 1.1 – Purpose of the Plan


The Carrier Global Corporation LTIP Performance Share Unit Deferral Plan (the
“Plan”) is hereby established effective January 1, 2020 (the “Effective Date”)
to provide eligible Participants with the opportunity to defer receipt of shares
of Common Stock in respect of Performance Share Units (“PSUs”) awarded by United
Technologies Corporation (“UTC”) prior to the Spin-off or by the Corporation on
or following the Spin-off.


Section 1.2 – Spin-off from UTC


On November 26, 2018, UTC announced its intention to separate into three
independent companies, UTC, the Corporation and Otis Worldwide Corporation
(“Otis”), through spin-off transactions expected to be completed by mid-year
2020.  The transaction by which the Corporation ceases to be a subsidiary of UTC
is referred to herein as the “Spin-off.”  In connection with the Spin-off, and
pursuant to the terms of the Employee Matters Agreement to be entered into by
and among the Corporation, UTC, and Otis (the “Employee Matters Agreement”), the
Corporation and this Plan shall assume all obligations and liabilities of UTC
and its subsidiaries under the UTC LTIP PSU Deferral Plan with respect to
“Carrier Group Employees” and “Former Carrier Group Employees” (as such terms
are defined in the Employee Matters Agreement, and collectively referred to as
“Carrier Employees”).  Any benefits due under the UTC LTIP PSU Deferral Plan
with respect to Carrier Employees or Beneficiaries of Carrier Employees will now
be the responsibility of the Corporation and this Plan, and any such benefits
accrued but not yet paid under the UTC LTIP PSU Deferral Plan immediately prior
to the Effective Date, will be administered and paid under the terms of this
Plan.  All investment and distribution elections and designations of Beneficiary
made under the UTC LTIP PSU Deferral Plan by a Carrier Employee or Beneficiary
of a Carrier Employee and in effect immediately prior to the Effective Date will
continue to apply and shall be administered under this Plan, until such election
or designation expires or is otherwise changed or revoked in accordance with the
terms of this Plan.  All valid domestic relations orders filed with the UTC LTIP
PSU Deferral Plan as of immediately prior to the Effective Date with respect to
the benefit of a Carrier Employee shall continue to apply under this Plan to the
extent provided under Section 8.2.


1

--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS


For purposes of this Plan, the following terms are defined as set forth below:



(a)
Beneficiary means the person, persons, entity, or entities designated on an
electronic or written form by the Participant to receive the value of his or her
Plan Account in the event of the Participant’s death in accordance with the
terms of this Plan.  If the Participant fails to designate a Beneficiary, or the
Beneficiary (and any contingent Beneficiary) does not survive the Participant,
the value of the Participant’s Plan Account will be paid to the Participant’s
estate.




(b)
Carrier Company means, (i) prior to the Spin-off, any entity within the Carrier
business unit of UTC controlled by or under common control with UTC within the
meaning of Section 414(b) or (c) of the Code and (ii) from and after the
Spin-off, the Corporation and any entity controlled by or under common control
with the Corporation within the meaning of Section 414(b) or (c) of the Code
(but under both clauses (i) and (ii) substituting “at least 20 percent” for “at
least 80 percent” as the control threshold used in applying Sections 414(b) and
(c)).




(c)
Carrier LTIP PSU Deferral Plan means the Carrier Global Corporation LTIP
Performance Share Unit Deferral Plan.




(d)
Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto.  Reference to any section of the Internal Revenue Code
shall include any final regulations or other applicable guidance.  References to
“Section 409A” shall include any final regulations or other applicable guidance
issued thereunder by the Internal Revenue Service from time to time in effect.



2

--------------------------------------------------------------------------------

(e)
Committee means the Carrier Employee Benefit Committee, which is responsible for
the administration of this Plan.  The Committee may delegate administrative
responsibilities to such individuals and entities as it shall determine.




(f)
Common Stock means the common stock of United Technologies Corporation until the
Spin-off and means the common stock of the Corporation from and after such date.




(g)
Corporation means Carrier Global Corporation, or any successor thereto.




(h)
DCP means the United Technologies Deferred Compensation Plan prior to the
Spin-off date and means the Corporation’s Deferred Compensation Plan from and
after the Spin-off date.




(i)
Default Deferral Period means the minimum Deferral Period of five (5) years
following the date on which the Performance Cycle Account is established.




(j)
Default Distribution means payment in a lump sum distribution.




(k)
Deferral Period means the period designated (or deemed to be designated) by the
Participant in accordance with this Plan that ends on the Participant’s
Retirement Date or on a Specific Deferral Date.




(l)
Deferred Share Units means PSUs that have been deferred pursuant to the terms of
this Plan (or pursuant to the UTC LTIP PSU Deferral Plan for periods prior to
the Spin-off), and dividend equivalents that are credited and invested pursuant
to Section 7.1.




(m)
Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C).




(n)
Election Form means the enrollment form provided by the Committee to
Participants electronically or in paper form for the purpose of deferring PSUs
under this Plan.  Each Participant’s Election Form must contain such information
as the Committee may require, including:  the percentage of the award to be
deferred with respect to the applicable Performance Cycle, the form of
distribution elected, and the distribution start date (see also Default Deferral
Period and Default Distribution).  There will be a separate Election Form for
each Performance Cycle.



3

--------------------------------------------------------------------------------

(o)
Employee means an employee of the Corporation and its subsidiaries.  For the
period January 1, 2020 until the Spin-off date, Employee shall exclude any
employee of UTC and its subsidiaries and affiliates that is not deemed to be
within the Carrier business unit of UTC.




(p)
ERISA means the Employee Retirement Income Security Act of 1974, as amended.




(q)
Investment Fund means a hypothetical fund that tracks the value of an investment
option offered under the Qualified Savings Plan or the DCP, as determined by the
Committee.  Investment Funds offered under the LTIP PSU Deferral Plan may be
changed from time to time by the Committee and shall be valued in the manner set
forth in Section 5.1.  The value of Participants’ Plan Accounts invested in
Investment Funds shall be adjusted to replicate the performance of the
applicable Investment Funds.  Amounts credited to any Investment Fund do not
result in the investment in actual assets corresponding to the Investment Fund.




(r)
Participant means an Employee of a Carrier Company who (i) is determined by the
Committee to be within a select group of management or highly compensated
employees, (ii) is paid from a U.S. payroll, (iii) files a U.S. income tax
return, (iv) has been awarded PSUs, (v) elects to defer a portion of such PSUs
pursuant to the terms of this Plan, and (vi) is not an active participant in the
UTC LTIP PSU Deferral Plan or the Carrier LTIP PSU Deferral Plan.  A Participant
who has previously contributed to this Plan, but who ceases to be eligible under
the preceding sentence, shall not be eligible to further defer PSUs under
Article IV, but shall remain a Participant under this Plan with respect to his
or her Plan Account until final distribution in accordance with the terms of
this Plan.




(s)
Performance Cycle means the three (3)-year performance measurement period during
which the pre-established performance targets are measured for each PSU Award.



4

--------------------------------------------------------------------------------

(t)
Performance Cycle Account means the account established for each Participant for
each Performance Cycle for which PSUs have been deferred under this Plan.  The
Performance Cycle Account shall be established shortly after the end of the
final year of the three (3)-year performance measurement period (i.e., when the
Corporation’s Compensation Committee determines the extent to which the
performance goals were obtained).




(u)
Plan means the Carrier Global Corporation LTIP Performance Share Unit Deferral
Plan, as amended from time to time.




(v)
Plan Account means the aggregate value of all Performance Cycle Accounts.




(w)
PSUs means restricted stock units granted pursuant to a long-term incentive plan
of the Corporation (or for periods prior to the Spin-off, pursuant to a UTC
long-term incentive plan), the vesting of which are conditioned upon the
attainment of performance goals and continued service.




(x)
Qualified Savings Plan means the United Technologies Corporation Employee
Savings Plan until the Spin-off date and means the Carrier Retirement Savings
Plan from and after the Spin-off date.




(y)
Retirement means a Separation from Service on or after attainment of age fifty
(50).




(z)
Retirement Date means the date of a Participant’s Retirement.




(aa)
Separation from Service means a Participant’s termination of employment with all
Carrier Companies, other than by reason of death.  A Separation from Service
will be deemed to occur where the Participant and the Carrier Company that
employs the Participant reasonably anticipate that the bona fide level of
services the Participant will perform (whether as an employee or as an
independent contractor) for the Carrier Companies will be permanently reduced to
a level that is less than thirty-seven and a half percent (37.5%) of the average
level of bona fide services the Participant performed during the immediately
preceding thirty-six (36) months (or the entire period the Participant has
provided services if the Participant has been providing services to the Carrier
Companies for less than thirty-six (36) months).  A Participant shall not be
considered to have had a Separation from Service as a result of a transfer from
one Carrier Company to another Carrier Company.  For the avoidance of doubt, a
transfer of employment from an entity that constitutes a Carrier Company prior
to the Spin-off to an entity that constitutes a Carrier Company following the
Spin-off shall not constitute a Separation from Service under this Plan or with
respect to benefits transferred to this Plan if such transfer is made in
connection with the Spin-off, but a transfer from a Carrier Company to UTC or
Otis (or one of their affiliates) after the Spin-off (and that otherwise
satisfies the definition of a Separation from Service) shall constitute a
Separation from Service.



5

--------------------------------------------------------------------------------

(bb)
Share means a share of UTC Common Stock until the Spin-off, and means a share of
the Corporation’s common stock from and after such date.




(cc)
Specific Deferral Date means a specified date, not less than five (5) years
following the date on which the Performance Cycle Account is established.




(dd)
Specified Employee means for the period (1) until the Corporation’s first
specified employee effective date following the Spin-off, those officers and
executives of the Corporation and its affiliates who were identified as a
specified employee of UTC on the “specified employee identification date”
preceding such specified employee effective date (as such terms are defined by
Treas. Regs. Sec. 1.409A-1(i)(3) and (4)); and (2) from and after the
Corporation’s first specified employee effective date following the Spin-off,
each of the fifty (50) highest-paid officers and other executives of the
Corporation and its affiliates (determined for this purpose under Treas. Regs.
Sec. 1.409A-1(g)), effective annually as of April 1st, based on compensation
reported on Box 1 of Form W-2, but including amounts that are excluded from
taxable income as a result of elective deferrals to qualified plans and pre-tax
contributions.  Foreign compensation earned by a nonresident alien that is not
effectively connected with the conduct of a trade or business in the United
States will not be used to determine Specified Employees following the Spin-off.




(ee)
UTC LTIP PSU Deferral Plan means the United Technologies Corporation LTIP
Performance Share Unit Deferral Plan.



6

--------------------------------------------------------------------------------

(ff)
Valuation Date means the date on which Deferred Share Units included in a
Participant’s Performance Cycle Account are valued prior to distribution.  If
the New York Stock Exchange is closed on a Valuation Date, the Valuation Date
will be the next business day.



For PSUs granted on or after January 1, 2008 the following rules apply for
purposes of determining the Valuation Date:



(gg)
Separation from Service prior to age 50.  If the distribution is made because of
the Participant’s Separation from Service prior to attaining age fifty (50), the
Valuation Date for the lump sum distribution will be the July 31st next
following the Separation from Service date.




(hh)
Retirement.  If the distribution is made because of the Participant’s Retirement
and the distribution is (1) a lump sum, the Valuation Date will be the July 31st
next following the Retirement Date (or, if later, the vesting date for the PSUs)
or (2) in installments, the Valuation Date will be the July 31st next following
the Retirement Date (or, if later, the vesting date for the PSUs) and each
subsequent July 31st thereafter for the remaining installments.




(ii)
Specific Deferral Date.  If the distribution is made because the Deferral Period
has ended on a Specific Deferral Date, the Valuation Date for the lump sum or
initial installment distribution will be the July 31st next following the
Specific Deferral Date and each subsequent July 31st thereafter for any
remaining installments.




(jj)
Death.  If the distribution is made as a result of the Participant’s death, the
Valuation Date will be a date that is as soon as practicable prior to the date
the distribution is to be made on account of the death.



For PSUs granted prior to January 1, 2008, the following rules apply for
purposes of determining the Valuation Date:



(kk)
Separation from Service prior to age 50.  If the distribution is made because of
the Participant’s Separation from Service prior to attaining age fifty (50), the
Valuation Date will be determined by reference to the date upon which the
Participant’s Separation from Service occurs.  For Separations of Service that
occur in a year (1) prior to July 21st, the Valuation Date will be July 31st of
that year, (2) on or after July 21st and prior to October 21st, the Valuation
Date will be October 31st, (3) on or after October 21st and prior to December
1st, the Valuation Date will be December 15th, and (4) in the month of December,
the Valuation Date will be January 15th of the following year.



7

--------------------------------------------------------------------------------

(ll)
Retirement.  If the distribution is made because of the Participant’s Retirement
and the distribution is a lump sum, the Valuation Date will be determined by
reference to the date upon which the Participant’s Retirement Date occurs (or,
if later, the vesting date for the PSUs).  For Retirement Dates that occur in a
year (1) prior to July 21st, the Valuation Date will be July 31st of that year,
(2) on or after July 21st and prior to October 21st, the Valuation Date will be
October 31st, (3) on or after October 21st and prior to December 1st, the
Valuation Date will be December 15th, and (4) in the month of December, the
Valuation Date will be January 15th of the following year.  If the distribution
is made because of the Participant’s Retirement and the distribution is in the
form of installments, the Valuation Date will be the July 31st next following
the Retirement Date (or if later the vesting date of the PSUs) and each
subsequent July 31st thereafter for the remaining installments.




(mm)
Specific Deferral Date.  If the distribution is made because the Deferral Period
has ended on a Specific Deferral Date, the Valuation Date for the lump sum or
initial installment distribution will be the July 31st next following the
Specific Deferral Date and each subsequent July 31st thereafter for any
remaining installments.




(nn)
Death.  If the distribution is made as a result of the Participant’s death, the
Valuation Date will be a date that is as soon as practicable prior to the date
the distribution is to be made on account of the death.



8

--------------------------------------------------------------------------------

ARTICLE III – ELIGIBILITY AND PARTICIPATION


Section 3.1 – Eligibility


Each Employee of a Carrier Company, who is classified as an eligible Participant
at the time of the deferral election, will be eligible to participate in this
Plan in respect of that Performance Cycle in accordance with the terms of this
Plan.


Section 3.2 – Participation


Each eligible Participant may elect to participate in this Plan with respect to
any Performance Cycle for which he/she receives an award of PSUs, and for which
the opportunity to defer PSUs is offered, by timely filing an Election Form,
properly completed in accordance with Section 4.1.


ARTICLE IV – PARTICIPANT ELECTIONS AND DESIGNATIONS


Section 4.1 – Election


An eligible Participant, who has been awarded PSUs, may, on or before the
election deadline established by the Committee, file an Election Form to defer
the Participant’s PSUs, subject to their future vesting.


Section 4.2 – Election Amount


An eligible Participant must designate in the Election Form the percentage of
vested PSUs (rounded down to the nearest whole share) that will be deferred
under this Plan for the Performance Cycle.  The minimum percentage of vested
PSUs that a Participant may defer under this Plan for any Performance Cycle is
ten percent (10%) and the maximum is one hundred percent (100%).


9

--------------------------------------------------------------------------------

Section 4.3 – One-Time Diversification Election and Investment Fund Allocation


(a)          One-Time Diversification Election.  Each Participant will be
allowed a one-time opportunity during a specified two (2)-week period in
February 2020 to elect to diversify his or her then-existing Performance Cycle
Accounts out of Deferred Share Units, and into available Investment Funds.  A
separate diversification election may be made for each Performance Cycle
Account; and once made, will apply to the entire Performance Cycle Account. 
Performance Cycle Accounts that are diversified will be valued as of the date on
which the diversification election is made (or on the next business day if the
election occurs after trading hours).  If no election is made by a Participant,
his or her Performance Cycle Accounts will remain invested in Deferred Share
Units.


(b)          Investment Fund Allocation.  Performance Cycle Accounts that are
diversified as part of the one-time election under paragraph (a) of this Section
4.3 can never be reinvested in Deferred Share Units; however, Participants may
change the asset allocation of the diversified Performance Cycle Accounts
between other Investment Funds, as permitted by the Committee.


Section 4.4 – Election Date


To defer PSUs under this Plan, an Election Form must be completed and submitted
to the Committee no later than the election deadline for that Performance
Cycle.  If the PSUs qualify as “performance-based compensation” for purposes of
Section 409A, the election deadline shall be no later than December 31st of the
second (2nd) year of the Performance Cycle; provided that the compensation
provided under the PSUs has not become reasonably ascertainable by the election
deadline, and provided further that the Participant has performed services
continuously from the beginning of the Performance Cycle (or, if later, the date
when the performance criteria were established if the award is made after the
beginning of the Performance Cycle) until the election deadline.  The Committee
may specify an election deadline for any Performance Cycle that is earlier than
the latest permissible deadline described in this paragraph, or may specify
before the election deadline that particular PSUs are not eligible for
deferral.  Except as provided below in Section 4.7 (Change in Distribution
Election) and Section 5.8 (Accelerated Distribution in the Case of an
Unforeseeable Emergency), the choices reflected in the Participant’s Election
Form shall become irrevocable on the election deadline.  If an eligible
Participant fails to submit a properly completed Election Form by the election
deadline, he or she will be ineligible to participate in this Plan for the
applicable Performance Cycle.


10

--------------------------------------------------------------------------------

Section 4.5 – Deferral Period


Each Participant shall specify in the Election Form the Deferral Period for
amounts to be deferred.  Failure to specify a Deferral Period shall result in a
deferral for the Default Deferral Period.  A Participant may elect a Deferral
Period that ends either (1) on a Specific Deferral Date that is at least five
(5) years following the date on which the Performance Cycle Account is
established, or (2) on the Participant’s Retirement Date.


Section 4.6 – Distribution Election


At the time the Participant first elects to defer his or her vested PSUs under
Section 4.1, the Participant must further make an election to have the
Performance Cycle Account distributed in a lump sum or in two (2) to fifteen
(15) annual installments.  If no distribution election is made, the
Participant’s Performance Cycle Account will be distributed in a lump sum.  If a
Participant elects to receive the Performance Cycle Account in installments, the
amount of each installment shall be determined by dividing the total Performance
Cycle Account Balance on each Valuation Date by the number of installments
remaining, rounded down to the nearest whole share.  For any amounts not
denominated in Deferred Share Units, installment payments will be determined by
valuing such amount on the payment and multiplying such amount by a fraction,
the numerator of which is one (1) and the denominator of which is the number of
scheduled installments that remain unpaid.


Section 4.7 – Change in Distribution Election


A Participant may make an irrevocable election to extend the Deferral Period
and/or change the form of distribution for a Performance Cycle Account.  A
Participant may change his or her election, as provided in this Section 4.7, for
some accounts and not for others.  For each Performance Cycle Account, the
extended Deferral Period shall not be less than five (5) years following the
date on which distribution would otherwise have occurred.  A deferral extension
election and/or change to the form of distribution must meet all of the
following requirements:




(a)
The new election must be made at least twelve (12) months prior to the earlier
of the date on which payments will commence under the current election and/or
the date of the Participant’s Separation from Service following the attainment
of age fifty (50) (and the new election shall be ineffective if the Participant
incurs a Separation from Service within twelve (12) months after the date of the
new election);



11

--------------------------------------------------------------------------------


(b)
The new election will not take effect until at least twelve (12) months after
the date when the new election is submitted in a manner acceptable to the
Committee; and





(c)
The new payment commencement date must be at least five (5) years later than the
date on which payments would commence under the current election.



A Participant may change his or her election up to a maximum of three (3) times
for each Performance Cycle Account.


Section 4.8 – Designation of Beneficiary


Each Participant shall designate a Beneficiary for his or her Plan Account on an
electronic or written form provided by the Committee.  A Participant may change
such designation on an electronic or written form acceptable to the Committee
and any change will be effective on the date received by the Committee. 
Designations received after the Participant’s death will not be effective.  If a
Beneficiary designation is not filed with the Committee before the Participant’s
death, or if the Beneficiary (and any contingent Beneficiary) does not survive
the Participant, the value of the Participant’s Plan Account will paid to the
Participant’s estate.  If a Participant designates the Participant’s spouse as
the Participant’s Beneficiary, that designation shall not be revoked or
otherwise altered or affected by any:  (a) change in the marital status of the
Participant; (b) agreement between the Participant and such spouse; or (c)
judicial decree (such as a divorce decree) affecting any rights that the
Participant and such spouse might have as a result of their marriage,
separation, or divorce; it being the intent of this Plan that any change in the
designation of a Beneficiary hereunder may be made by the Participant only in
accordance with the procedures set forth in this Section 4.8.  In the event of
the death of a Participant, distributions shall be made in accordance with
Section 5.5.


12

--------------------------------------------------------------------------------

ARTICLE V – VALUATION & DISTRIBUTION OF ACCOUNTS


Section 5.1 – Valuation of Performance Cycle Accounts


Upon the Spin-off, UTC Deferred Share Units will be converted into Carrier
Deferred Share Units, including fractional Carrier Deferred Share Units, in
accordance with the Employee Matters Agreement.  Deferred Share Units included
in a Participant’s Performance Cycle Account are valued prior to distribution on
the applicable Valuation Date.  Except in the case of distributions made after
Deferred Share Units have been converted to cash as a result of (a) the elective
diversification of a Performance Cycle Account pursuant to Section 4.3, or (b) a
Change of Control (as defined in Section 5.7 below), one (1) share of Common
Stock will be distributed for each Deferred Share Unit.  If the distribution
includes a fractional unit, the number of units will be rounded down to the next
whole unit for purposes of calculating the number of shares of Common Stock to
be exchanged in the distribution, and the value of the fractional unit will be
paid in cash.  The Deferred Share Unit shall be valued based on the closing
price of Common Stock as reported on the composite tape of the New York Stock
Exchange on the Valuation Date.  For Performance Cycle Accounts invested in an
Investment Fund, the value of the units of an Investment Fund will fluctuate on
each business day based on the performance of the applicable Investment Fund.


Section 5.2 – Timing of Plan Distributions


Except as provided in Section 4.7 (Change in Distribution Election), Section 5.3
(Separation from Service before Attaining Age 50), Section 5.4 (Separation from
Service of Specified Employees), and Section 5.5 (Distribution in the Event of
Death) the value of a Participant’s Performance Cycle Account will be
distributed (or begin to be distributed) according to the distribution election
on file to the Participant within thirty (30) calendar days following the
Valuation Date associated with (a) the Participant’s Retirement (if the
Participant’s Deferral Period ends on the Retirement Date) or (b) the Specific
Deferral Period (if the Participant’s Deferral Period ends on a Specific
Deferral Date).


13

--------------------------------------------------------------------------------

Section 5.3 – Separation from Service before Attaining Age 50


If a Participant’s Separation from Service occurs before the Participant attains
age fifty (50), the full value of the Participant’s entire Plan Account will be
distributed in a lump sum, within thirty (30) calendar days following the
Valuation Date (subject to Section 5.4 below), regardless of the distribution
election on file.


Section 5.4 – Separation from Service of Specified Employees


If the Participant is a Specified Employee on the date of the Participant’s
Separation from Service, any distribution of the Participant’s Plan Account that
is made on account of the Participant’s Separation from Service will not be made
or commence earlier than the first (1st) day of the seventh (7th) month
following the date of Separation from Service.  The Plan Account shall be valued
as if the Valuation Date were the last business day of the month preceding the
distribution date.  In the case of a distribution in installments, the date of
any subsequent installments shall not be affected by the delay of any
installment hereunder.


Section 5.5 – Distribution in the Event of Death


In the event of the death of a Participant before the Participant’s Plan Account
has been fully distributed, the full remaining value of the Participant’s Plan
Account will be distributed to the designated Beneficiary or the Participant’s
estate in a lump sum no later than December 31st of the year immediately
following the year in which the death occurred.


Section 5.6 – Disability


In the event of the Disability of a Participant, the Participant’s Performance
Cycle Accounts that are designated to be deferred to a Specific Deferral Date
will be maintained and distributed in accordance with the Participant’s
elections on file.  The Participant’s Performance Cycle Accounts that are
designated to be deferred to the Participant’s Retirement Date will be
distributed as if such Participant had retired on the date of the Participant’s
Disability, but without applying the six (6)-month delay in Section 5.4, above.


14

--------------------------------------------------------------------------------

Section 5.7 – Distribution upon a Change in Control


In the event of a Change in Control of the Corporation, the Participant’s entire
Plan Account will be converted to cash and distributed in a lump sum within ten
(10) business days following the Change in Control event.  The cash amount per
Deferred Share Unit will equal the closing price of Common Stock on the New York
Stock Exchange on the date the Change in Control occurs or, if the Common Stock
is not traded on that day, on the trading day immediately preceding the Change
in Control.  For purposes of this Plan, a “Change in Control” means (a) the
acquisition by one person, or more than one person acting as a group, of stock
possessing 30 percent (30%) or more of the total voting power of the stock of
the Corporation during the twelve (12)-month period ending on the date of the
most recent acquisition; (b) the replacement of a majority of the members of the
Corporation’s board of directors during any twelve (12)-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Corporation’s board of directors as constituted immediately prior
to the date of such appointment or election; (c) the acquisition by one person,
or more than one person acting as a group, of more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the
Corporation; (d) a change in the ownership of a substantial portion of the
Corporation’s assets such that one person, or more than one person acting as a
group, acquires assets of the Corporation with a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the Corporation determined immediately prior to such
acquisition; and (e) a dissolution or liquidation of the Corporation.  The
intention of this Plan is that Change in Control shall be a permissible payment
event under Section 409A.  For the avoidance of doubt, the Spin-off shall not
constitute a Change in Control.


Section 5.8 – Accelerated Distribution in the Case of an Unforeseeable Emergency


(a)          The Committee may, upon a Participant’s written application, agree
to an accelerated distribution of some or all of the value of the Participant’s
Plan Accounts upon the showing of an unforeseeable emergency.  An “unforeseeable
emergency” is a severe financial hardship to the Participant resulting from (i)
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in IRC
Section 152, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B)); (ii)
loss of the Participant’s property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  Whether a Participant is faced with an
unforeseeable emergency permitting a distribution is to be determined based on
the relevant facts and circumstances of each case.  Acceleration will not be
granted if the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not cause severe
financial hardship), or by cessation of deferrals under this Plan.


15

--------------------------------------------------------------------------------

(b)          Distributions on account of an unforeseeable emergency, as defined
in Section 5.8(a), shall be limited to the amount reasonably necessary to
satisfy the emergency need.  Such amount may include amounts necessary to pay
any federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution.


(c)          The Committee will determine from which Performance Cycle Accounts
hardship distributions will be made.  Any Participant who is an officer or
director of the Corporation within the meaning of Section 16 of the Securities
Exchange Act of 1934 is not eligible for distributions on account of
unforeseeable emergency.


Section 5.9 – Administrative Adjustments in Payment Date


A payment is treated as being made on the date when it is due under this Plan if
the payment is made on the due date specified by this Plan, or on a later date
that is either (a) in the same calendar year (for a payment whose specified due
date is on or before September 30), or (b) by the fifteenth (15th) day of the
third (3rd) calendar month following the date specified by this Plan (for a
payment whose specified due date is on or after October 1).  A payment also is
treated as being made on the date when it is due under this Plan if the payment
is made not more than thirty (30) days before the due date specified by this
Plan.  In no event will a payment to a Specified Employee on account of his or
her Separation from Service be made or commence earlier than the first (1st) day
of the seventh (7th) month following the date of Separation from Service.  A
Participant may not, directly or indirectly, designate the taxable year of a
payment made in reliance on the administrative rules in this Section 5.9.


16

--------------------------------------------------------------------------------

Section 5.10 – Minimum Balance Payout Provision


If a Participant’s Plan Account balance under this Plan (and under all other
nonqualified deferred compensation plans of the Corporation that are required to
be aggregated with this Plan under Section 409A), determined at the time of the
Participant’s Separation from Service, is less than the amount set as the limit
on elective deferrals under Section 402(g)(1)(B) of the Code in effect for the
year in which the Participant’s Separation from Service occurs, the Committee
retains discretion to distribute the Participant’s entire Plan Account (and the
Participant’s entire interest in any other nonqualified deferred compensation
plan that is required to be aggregated with this Plan) in a lump sum within
thirty (30) days following the Participant’s Separation from Service, even if
the Participant has elected to receive a different form of distribution.  Any
exercise of the Committee’s discretion taken pursuant to this Section 5.10 shall
be evidenced in writing, no later than the payment date.


ARTICLE VI – AMENDMENT AND TERMINATION OF PLAN


Section 6.1 – Amendment


The Corporation may, at any time, amend this Plan in whole or in part; provided
that no amendment may decrease the value of any Plan Accounts as of the date of
such amendment.  In the event of any change in law or regulation relating to
this Plan or the tax treatment of this Plan Accounts, this Plan shall, without
further action by the Committee, be deemed to be amended to comply with any such
change in law or regulation effective the first date necessary to prevent the
taxation, constructive receipt or deemed distribution of Plan Accounts prior to
the date Plan Accounts would be distributed under the provisions of Article V. 
To the extent any rule or procedure adopted by the Committee is inconsistent
with a provision of this Plan that is administrative, technical or ministerial
in nature, this Plan shall be deemed amended to the extent of the inconsistency.


Section 6.2 – Plan Suspension and Termination


(a)          The Committee may, at any time, suspend or terminate this Plan with
respect to new or existing Election Forms if, in its sole judgment, the
continuance of this Plan, the tax, accounting, or other effects thereof, or
potential payments thereunder would not be in the best interest of the
Corporation or for any other reason.


17

--------------------------------------------------------------------------------

(b)          In the event of suspension of this Plan, no additional deferrals
shall be made under this Plan, but all previous deferrals shall accumulate and
be distributed in accordance with the otherwise applicable provisions of this
Plan and the applicable elections on file.


(c)          Upon the termination of this Plan with respect to all Participants,
and the termination of all arrangements sponsored by the Corporation that would
be aggregated with this Plan under Section 409A, the Corporation shall have the
right, in its sole discretion, and notwithstanding any elections made by the
Participant, to pay the Participant’s Plan Account in a lump sum, to the extent
permitted under Section 409A.  All payments that may be made pursuant to this
Section 6.2 shall be made no earlier than the thirteenth (13th) month and no
later than the twenty-fourth (24th) month after the termination of this Plan. 
The Corporation may not accelerate payments pursuant to this Section 6.2 if the
termination of this Plan is proximate to a downturn in the Corporation’s
financial health within the meaning of Treas. Regs. Sec.
1.409A-3(j)(4)(ix)(C)(1).  If the Corporation exercises its discretion to
accelerate payments under this Section 6.2, it shall not adopt any new
arrangement that would have been aggregated with this Plan under Section 409A
within three (3) years following the date of this Plan’s termination.  The
Committee may also provide for distribution of Plan Accounts following a
termination of this Plan under any other circumstances permitted by Section
409A.


Section 6.3 – No Consent Required


The consent of any Participant, Beneficiary, or other person shall not be
required with respect to any amendment, suspension, or termination of this Plan.


18

--------------------------------------------------------------------------------

ARTICLE VII – MISCELLANEOUS PROVISIONS


Section 7.1 – Reinvestment of Dividend Equivalents


Deferred Share Units shall be credited with dividend equivalents at the same
time and in the same amount that cash dividends would be paid with respect to an
equal number of shares of Common Stock.  At the time the election under Section
4.1 is made, the Participant agrees to have dividend equivalents deferred and
invested in additional Deferred Share Units based upon the number of whole and
fractional units that the dollar dividend amount would purchase, using the
closing price of the Common Stock on the New York Stock Exchange on each
dividend payment date.  Dividend equivalents that are deferred and invested
pursuant to this Section 7.1 shall be credited to the same Performance Cycle
Account as the Deferred Share Units for which the dividend equivalents are paid,
and shall be distributed at the time and in the form applicable to that
Performance Cycle Account.  For the avoidance of doubt, Performance Cycle
Accounts diversified out of Deferred Stock Units will no longer be eligible for
dividend equivalents.


Section 7.2 – Withholding Taxes


The Committee may make any appropriate arrangements to deduct from all deferrals
and payments under this Plan any taxes that the Committee reasonably determines
to be required by law to be withheld from such credits and payments.


Section 7.3 – Adjustment of Deferred Share Units


In the event of any change in the outstanding shares of Common Stock, by reason
of a stock dividend or split, recapitalization, merger, consolidation,
combination, exchange of shares, spin-off or other similar corporate change, the
number of Deferred Share Units may be adjusted appropriately by the Committee,
whose determination shall be conclusive.


Section 7.4 – Section 409A Compliance


To the extent that rights or payments under this Plan are subject to Section
409A, this Plan shall be construed and administered in compliance with the
conditions of Section 409A and regulations and other guidance issued pursuant to
Section 409A for deferral of income taxation until the time the compensation is
paid.  Any distribution election that would not comply with Section 409A shall
not be effective for purposes of this Plan.  To the extent that a provision of
this Plan does not comply with Section 409A, such provision shall be void and
without effect.  The Corporation does not warrant that this Plan will comply
with Section 409A with respect to any Participant or Beneficiary or with respect
to any payment.  In no event shall any Carrier Company, any director, officer,
or employee of a Carrier Company (other than the Participant), or any member of
the Committee be liable for any additional tax, interest, or penalty incurred by
a Participant or Beneficiary as a result of this Plan’s failure to satisfy the
requirements of Section 409A, or as a result of this Plan’s failure to satisfy
any other requirements of applicable tax laws.


19

--------------------------------------------------------------------------------

ARTICLE VIII – GENERAL PROVISIONS


Section 8.1 – Unsecured General Creditor


The Corporation’s obligations under this Plan constitute an unfunded and
unsecured promise to distribute shares in the future.  Participants’ and
Beneficiaries’ rights under this Plan are solely those of a general unsecured
creditor of the Corporation.  No assets will be placed in trust, set aside or
otherwise segregated to fund or offset liabilities in respect of this Plan or
Participants’ Plan Accounts.


Section 8.2 – Nonassignability


(a)          Except as provided in subsection (b) or (c) below, no Participant
or Beneficiary or any other person shall have the right to sell, assign,
transfer, pledge, or otherwise encumber any interest in this Plan and all Plan
Accounts and the rights to all payments are unassignable and non-transferable. 
Plan Accounts or payment hereunder, prior to actual payment, will not be subject
to attachment or seizure for the payment of any debts, judgments or other
obligations.  Plan Accounts or other Plan benefit will not be transferred by
operation of law in the event of a Participant’s or any Beneficiary’s bankruptcy
or insolvency.


(b)          The Plan shall comply with the terms of any valid domestic
relations order submitted to the Committee.  Any payment of a Participant’s Plan
Account to a party other than the Participant pursuant to the terms of a
domestic relations order shall be charged against and reduce the Participant’s
Plan Account.  Neither this Plan, the Corporation, the Committee, nor any other
party shall be liable in any manner to any person, including but not limited to
any Participant or Beneficiary, for complying with the terms of a domestic
relations order.


20

--------------------------------------------------------------------------------

(c)          To the extent that any Participant, Beneficiary or other person
receives an excess or erroneous payment under this Plan, the amount of such
excess or erroneous payment shall be held in a constructive trust for the
benefit of the Corporation and this Plan, and shall be repaid by such person
upon demand.  The Committee may reduce any other benefit payable to such person,
or may pursue any remedy available at law or equity to recover the amount of
such excess or erroneous payment or the proceeds thereof.  Notwithstanding the
foregoing, the amount payable to a Participant or Beneficiary may be offset by
any amount owed to any Carrier Company to the extent permitted by Section 409A.


Section 8.3 – No Contract of Employment


Participation in this Plan shall not be construed to constitute a direct or
indirect contract of employment between any Carrier Company and the
Participant.  Participants and Beneficiaries will have no rights against any
Carrier Company resulting from participation in this Plan other than as
specifically provided herein.  Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of any Carrier Company for
any length of time or to interfere with the right of any Carrier Company to
terminate a Participant’s employment.


Section 8.4 – Governing Law


The provisions of this Plan will be construed and interpreted according to the
laws of the State of Delaware, to the extent not preempted by federal law.


Section 8.5 – Validity


If any provision of this Plan is held to be illegal or invalid for any reason,
the remaining provisions of this Plan will be construed and enforced as if such
illegal and invalid provision had never been inserted herein.


Section 8.6 – Notice


Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if sent by first-class mail, to Carrier Global
Corporation, 13995 Pasteur Boulevard, Palm Beach Gardens, Florida 33418, Attn: 
Employee Benefit Committee.  Any notice or filing required or permitted to be
given to any Participant or Beneficiary under this Plan shall be sufficient if
provided either electronically, hand-delivered, or mailed to the address (or
email address, as the case may be) of the Participant or Beneficiary then listed
on the records of the Corporation.  Any such notice will be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or email system.


21

--------------------------------------------------------------------------------

Section 8.7 – Successors


The provisions of this Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns.  The term successors as used herein
shall include any corporate or other business entity, which by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation, and successors of any such corporation
or other business entity.


Section 8.8 – Incompetence


If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under this Plan is
unable to care for their affairs because of illness or accident, any payment due
(unless prior claim therefore shall have been made by a duly authorized guardian
or other legal representative) may be paid, upon appropriate indemnification of
the Committee and the Corporation, to the spouse of the Participant or other
person deemed by the Committee to have incurred expenses for the benefit of and
on behalf of such Participant or Beneficiary.  Any such payment from a
Participant’s Plan Accounts shall be a complete discharge of any liability under
this Plan with respect to the amount so paid.


ARTICLE IX – ADMINISTRATION AND CLAIMS


Section 9.1 – Plan Administration


The Committee shall be solely responsible for the administration and operation
of this Plan and shall be the “administrator” of this Plan for purposes of
ERISA.  The Committee shall have full and exclusive authority and discretion to
interpret the provisions of this Plan and to establish such administrative
procedures as it deems necessary and appropriate to carry out the purposes of
this Plan.  All decisions and interpretations of the Committee shall be final
and binding on all parties.


22

--------------------------------------------------------------------------------

Any person claiming a benefit, requesting an interpretation or ruling under this
Plan, or requesting information under this Plan shall present the request in
writing to the Committee at Carrier Global Corporation, 13955 Pasteur Boulevard,
Palm Beach Gardens, Florida 33418, Attn:  Employee Benefit Committee.  The
Committee shall respond in writing as soon as practicable.


Section 9.2 – Claim Procedures


A Participant or Beneficiary who believes that he or she has been denied a
benefit under this Plan (referred to in this Section 9.2 as a “Claimant”) may
file a written request with the Committee setting forth the claim.  The
Committee shall consider and resolve the claim as set forth below.


(a)          Upon receipt of a claim, the Committee shall advise the Claimant
that a response will be forthcoming within ninety (90) days.  The Committee may,
however, extend the response period for up to an additional ninety (90) days for
reasonable cause, and shall notify the Claimant of the reason for the extension
and the expected response date.  The Committee shall respond to the claim within
the specified period.


(b)          If the claim is denied in whole or part, the Committee shall
provide the Claimant with a written decision, using language calculated to be
understood by the Claimant, setting forth (i) the specific reason or reasons for
such denial; (ii) the specific reference to relevant provisions of this Plan on
which such denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation for why such material or such information is necessary; (iv)
appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; (v) the time limits for requesting a review of the
claim; and (vi) the Claimant’s right to bring an action for benefits under
Section 502(a) of ERISA.


(c)          Within sixty (60) days after the Claimant’s receipt of the written
decision denying the claim in whole or in part, the Claimant may request in
writing that the Committee review the determination.  The Claimant or his or her
duly authorized representative may, but need not, review the relevant documents
and submit issues and comment in writing for consideration by the Committee.  If
the Claimant does not request a review of the initial determination within such
sixty (60)-day period, the Claimant shall be barred from challenging the
determination.


23

--------------------------------------------------------------------------------

(d)          Within sixty (60) days after the Committee receives a request for
review, it will review the initial determination.  If special circumstances
require that the sixty (60)-day time period be extended, the Committee will so
notify the Claimant and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after receipt of the request for
review.


(e)          All decisions on review shall be final and binding with respect to
all concerned parties.  The decision on review shall set forth, in a manner
calculated to be understood by the Claimant, (i) the specific reasons for the
decision, including references to the relevant Plan provisions upon which the
decision is based; (ii) the Claimant’s right to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information, relevant to his or her benefits; and (iii) the Claimant’s right to
bring an action for benefits under Section 502(a) of ERISA.


CERTAIN REGULATORY MATTERS


The Plan is subject to ERISA.  Because this Plan is an unfunded plan maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees, this Plan is
exempt from most of ERISA’s requirements.  Although this Plan is subject to Part
1 (Reporting and Disclosure) and Part 5 (Administration and Enforcement) of
Title I, Subtitle B of ERISA, the Department of Labor has issued a regulation
that exempts this Plan from most of ERISA’s reporting and disclosure
requirements.


TO WHOM SHOULD QUESTIONS CONCERNING THE PLAN BE DIRECTED?


All questions concerning the operation of this Plan (including information
concerning the administrators of this Plan) should be directed to:



 
Carrier Global Corporation
 
13995 Pasteur Boulevard
 
Palm Beach Gardens, FL  33418
 
Attn: Employee Benefit Committee
 
Telephone:  561-365-2000





24

--------------------------------------------------------------------------------